[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Toledo Bar Assn. v. Abreu, Slip Opinion No. 2016-Ohio-2972.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-2972
                      TOLEDO BAR ASSOCIATION v. ABREU.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Toledo Bar Assn. v. Abreu, Slip Opinion No. 2016-Ohio-2972.]
Unauthorized practice of law—Offering to provide advice on meeting Medicaid
        eligibility requirements—Consent decree approved—Injunction issued.
     (No. 2015-1955—Submitted January 6, 2016—Decided May 17, 2016.)
       ON FINAL REPORT by the Board on the Unauthorized Practice of Law
                        of the Supreme Court, No. UPL 14-01.
                             _______________________
        Per Curiam.
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended that we approve a consent decree proposed by
relator, Toledo Bar Association, and respondent, Raye-Lynn Abreu. We accept the
board’s recommendation and approve the proposed consent decree as submitted by
the parties as follows:
                      SUPREME COURT OF OHIO




       1.   Toledo Bar Association (“TBA”), the Relator, is
authorized to bring this action by Supreme Court Rules, Gov. Bar
Rule VII.
       2.   The Supreme Court of Ohio, Board on the Unauthorized
Practice of Law, has the jurisdiction to hear and decide this matter.
       3.   Relator and Respondent waive the right to notice and
appearance before the hearing panel of the Board, pursuant to Gov.
Bar Rule VII(7)(H).
       4.   Respondent, Raye-Lynn Abreu, is a natural person who
is not licensed or authorized to practice law in the state of Ohio.
       5.   At all times relevant hereto Respondent is or was doing
business under the trade name of * * * “A.I.M.S.”, an acronym for
“All Inclusive Medicaid Specialists”, or “Personalized Long Term
Consulting & Medicaid Applications” or “Medicaid Solutions”.
       6.   On or about February 28, 2012, Susan Heasley executed
a Contract of Services with Respondent and paid Respondent an
application fee in the amount of $7,975.00.
       7.   On or about September 8, 2012, Howard Williamson,
Jr., as [power of attorney] for his sister, executed a Contract of
Services with Respondent and mailed to Respondent an application
fee in the amount of $8,975.00. (When Mr. Williamson elected to
terminate the relationship, Respondent returned his check.)
       8.   In exchange for the fees referenced in paragraphs 6 and
7 above, Respondent represented that she would provide
“Personalized Medicaid Strategies and Asset Protection” [and]
“create a strategy specific to your family’s needs”, and that “the
strategy will define the exact amount of resources you will be able
to retain and the date Medicaid eligibility will exist”. Respondent




                                  2
                         January Term, 2016




further represented that Ms. Heasley and Mr. Williamson, Jr., would
“be informed not only of the amount of assets you will be keeping,
but the appropriate way to reduce your resources.”
       9.    Respondent admits that she engaged in the unauthorized
practice of law when she marketed and represented to Susan Heasley
and Howard Williamson, Jr., that she was a Medicaid specialist who
could create a strategy for the appropriate way to reduce resources
in order to become Medicaid eligible.
       10. Respondent further admits that she engaged in the
unauthorized practice of law when she either provided or offered to
provide Susan Heasley and Howard Williamson, Jr., with Medicaid
planning which involved creating a strategy for the appropriate way
to reduce resources in order to achieve Medicaid.
       11. Respondent shall cease all activities that constitute the
unauthorized practice of law, and shall take the following specific
steps within the time specified:
            (i) Respondent shall immediately cease to conduct and
                market herself as a Medicaid specialist who can
                provide a strategy for the appropriate way to reduce
                resources in order to achieve Medicaid, and shall
                cease to conduct and market herself as a Medicaid
                specialist who can provide a strategy for spending
                down and arranging assets and income to meet
                Medicaid eligibility requirements.
            (ii) All websites, advertisements, brochures, contracts,
                business cards, and any other marketing material that
                reflects Respondent is a Medicaid specialist who can
                provide a strategy for the appropriate way to reduce




                                   3
                     SUPREME COURT OF OHIO




               resources in order to achieve Medicaid, or that reflect
               that Respondent is a Medicaid specialist who can
               provide a strategy for spending down and arranging
               assets and income to meet Medicaid eligibility
               requirements, shall be immediately revised with said
               representations being deleted.
         (iii) Respondent, individually or as a business, shall not,
               in the future, represent that she is a Medicaid
               specialist who can provide a strategy for the
               appropriate way to reduce resources in order to
               achieve Medicaid, or that she is a Medicaid specialist
               who can provide a strategy for spending down and
               arranging assets and income to meet Medicaid
               eligibility requirements.
       12. Relator does not recommend imposition of civil
penalties pursuant to Gov. Bar Rule VII(8)(B).
       IT IS HEREBY ORDERED:
       A. Respondent is enjoined from all activities that constitute
the unauthorized practice of law, including:
           (i) Rendering advice or providing a strategy for the
               appropriate way to reduce resources in order to
               achieve Medicaid, including rendering advice or
               providing strategy for spending down and arranging
               assets and income to meet Medicaid eligibility
               requirements;
          (ii) Marketing or advertising in any fashion that
               Respondent will provide advice or strategy for the
               appropriate way to reduce resources in order to




                                  4
                                   January Term, 2016




                         achieve     Medicaid,       including   marketing    or
                         advertising in any fashion the Respondent will
                         provide advice or strategy for spending down and
                         arranging assets and income to meet Medicaid
                         eligibility requirements.
                  B. Respondent shall make restitution to Susan Heasley in
       the amount of $7,275.00 by December 15, 2014.
                  C. Respondent shall be assessed all costs of this matter
       pursuant to Gov. Bar Rule VII(8)(A).


(Boldface sic.)
                                                                             So ordered.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                   _________________
       Michael A. Bonfiglio and Gregory B. Denny, for relator.
       Laura J. Avery, for respondent.
                                   _________________




                                           5